DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 3/2021 has been entered.
Applicants' arguments, filed June 3, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112(b) - Indefinite
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7, 9-15, and 20-21 stand rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention. Specifically, claim 1 recites ““adding, in order, a first powder layer, a second powder layer and a third powder layer into a die platen to provide a shape of said dosage form, wherein the first a third powder layers comprise a surface stabilizing agent and the second powder layer comprises at least one activator and the pharmaceutically active agent”. It is unclear how adding three powder layers provides a shape of said dosage form when powder has no definite shape. It appears as though there is a step or component omitted. The instant specification teaches compacting powder layers “by introducing at least one forming tool into said die platen with sufficient force such that a shape of the dosage form is formed” ([0006] of published application U.S. 20180147153).  


Claim Rejections – 35 U.S.C. § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-7, 9-18, and 20-21 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Szymczak (U.S. 2015/0196493).
Szymczak teaches a method for making tablets comprising filling a die with powder comprising an active agent and a lossy coating comprising at least one activator because such particles allow for controlled heating of the powder blend to form a sintered tablet. Suitable activators include hydroxypropylcellulose (Q value = ~25) as well as polyvinyl pyrrolidones, polyvinyl acetates and copolymers thereof [0030]. In one embodiment, the activator is Plasdone® S630 (Example 12H), having a Q value of 154 (table 1b of instant spec). The powder substrate may be mannitol or maltitol [0031]. Texture enhancers such as polyethylene oxide may be present at 0.1-10% [0023]. The amount of activator is not particularly limited and may range from about 0.1-10% [0033].  The powder has an average particle size in the range of about 1-500 microns [0062]. The tablet formed may be orally disintegrating and disintegrate in about 30 seconds 
It would have been prima facie obvious to one having ordinary skill in the art making the tablet of Szymczak to include a combination of activators given the teaching of “at least one activator”. Further, it would have been prima facie obvious to combine the prior art elements according to known methods to yield predictable results. MPEP 2143(I)(A).
Examiner notes that the recited powder layers are not required to be different from one another, so the claims permits the same type of powder to be used for the recited first, second, and third powder layers. 


Obviousness Remarks
Applicants argue that based on the present amendments, the instant claims require “adding, in order, a first powder layer, a second powder layer and a third powder layer into a die platen to provide a shape of said dosage form, wherein the first a third powder layers comprise a surface stabilizing agent and the second powder layer comprises at least one activator and the pharmaceutically active agent”, so the amended claim overcomes the obviousness rejection. 
Examiner disagrees. The use of the transitional phrase “comprising” in describing prima facie obvious. Accordingly, Applicants argument is unpersuasive.

Applicants’ previously argued, “Example 3 explains the process of preparing tablets as claimed by at least employing the steps of addition to die and tamping, radiofrequency activation and heating the surface. As a result, the disintegration time as measured by USP 40-NF25 was less than 30 seconds and the friability of the tablets was less than 3 percent (15 drops of 3 tablets) using a friability apparatus outlined in USP 40-NF25. See Example 3 of the as-filed specification. Furthermore, Examples 6A and 6B, 7, 7A, 8 and 8A-8D used the process outlined in Example 3 to sinter orally disintegrating tablets with multiple powder layers. These are not exemplified in Szymczak. For the reasons, Applicant respectfully submits that the pending claims are not obvious in view of Szymczak and requests withdrawal of the rejections”.
Examiner disagrees. In response to Applicant’s argument that the references fail to exemplify certain features of instant Examples 3, 6A, 6B, 7, 7A, 8 and 8A-8D, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Since Applicant has not specified any instantly claimed features which are lacking from the prior art, their argument is unpersuasive.  

Applicants previously argues that a determination of obviousness mandates evaluation of secondary considerations, including unexpected results. Applicants argue that Example 3 explains the process of preparing tablets as claimed by at least employing the steps of addition to the die and tamping, radiofrequency activation and heating the surface. Thus, Applicants submit the rejection should be withdrawn. 
Examiner disagrees. Applicants’ arguments repeatedly include limitations from the specification. Only new claim 21 requires tamping and tamping is taught by the prior art. The claims do not require radiofrequency activation. They do not require any specific amount of heat or any specific duration. Example 3 does require these things. Further, Szymczak teaches tablets having a friability of 1.68 and a disintegration time of less than 30 seconds [0208]. Accordingly, Applicants results are expected based on the prior art. Even if they were not, the instant claims would not be commensurate in scope with the instant claims as required by MPEP 716.02(d) because the instant claims do not require the active steps carried out in Example 3. For these reasons, Applicants have not met the burden placed upon them in demonstrating unexpected results. See MPEP 716.02.   


Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-7, 9-18, and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,610,224 in view of Szymczak (U.S. 2015/0196493). Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would find it prima facie obvious to choose multiple activators and a surface stabilizing agent from those taught by Szymczak. 

Claims 1-7, 9-18, and 20-21 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,789,066. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would find it prima facie obvious to choose multiple activators from those recited in the patent (claims 13 and 14). Note that the instantly recited surface stabilizing agent includes many of the same substances taught to be activators by the patented claims and the patent recites the presence of “at least one activator”. Examiner notes that the recited powder layers are not required to be different from one another, so the claim permits the same type of powder to be used for the first, second, and third powder layers. 

Claims 1-7, 9-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,493,026. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would find it prima facie obvious to choose hydrogenated starch hydrolysate activator as well as a surface stabilizer, noting that the instantly recited surface stabilizing agent includes many of the same substances taught to be activators by the patented claims. Examiner notes that the recited powder layers are not required to be different from one another, so the claim permits the same type of powder to be used for the first, second, and third powder layers. 


Double Patenting Remarks 
Applicants reiterate that the first second and third powder layers instantly recited are required to be different from one another.
Examiner disagrees. As discussed above, the use of the open ended “comprising” to describe the respective layers permits additional components to be present. Where all three lays contain the active agent, the activator, and the surface stabilizing agent, a prima facie case of obvious is met. Here, the cited patents teach these components, so Applicants argument is unpersuasive.  



Conclusion
No claims are currently allowed. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612